DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 07/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	Claims 11 and 23 are objected to because of the following informalities:
In claims 11 and 23, each line 1, “at least one devices configured to process” should read “at least one device configured to process". (Emphasis added).
Appropriate correction is required.  

Claim Rejections - 35 USC § 101 
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1

Step 2A Prong two: No / Step 2B: No
A method for assessing faults in a manufacturing assembly line, the manufacturing assembly line comprising a plurality of cells, each cell being configured to successively process a workpiece along the manufacturing assembly line,
Step 1: Yes, statutory class

the method comprising operating a processor to: 
receive cell data associated with at least one cell of the manufacturing assembly line, the cell data comprising, for each cell, at least one input state of that cell and a cell position of that cell within the manufacturing assembly line;
Step2A Prong one: Yes
A processor is a hardware, but high level of generality to merely perform general function of a computer. 

“cell data” is routine data gathered from the manufacturing assembly line.

“receive cell data …” is insignificant pre-solution activity to gather routine data.
extract feature data from the cell data, the feature data comprising at least one input state and at least one a cell position of at least one cell;
abstract idea
mental process or mathematical concept
No practical application beyond math/mental concept.
determine a plurality of faults, each fault corresponding to one cell;
abstract idea
mental process or mathematical concept 
No practical application,
insignificant post-solution activity based on the extracted feature data.
determine a priority level for each fault by applying the extracted feature data to a predictive model;
abstract idea
mental process or mathematical concept
No practical application because of no improvements how to determine a priority level.
insignificant post-solution activity 


determine at least one high priority fault from the plurality of faults based on the priority level for each fault; and
abstract idea
mental process or mathematical concept
No practical application because of no improvements how to determine high priority fault.
Insignificant post-solution activity

generate at least one operator alert based on the at least one high priority fault.
Insignificant post-solution activity





	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-24 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. The limitation of “extract feature data from the cell data”, as drafted, is a process based on the obtained sample or signal that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical concept and/or the mind, as presented in the above table. For example, the limitation of “determine a plurality of faults, each fault corresponding to one cell” in the context of this claim may encompass manually inferring or determining faults based on the feature data which are a part of, and extracted from, routine data (i.e., cell data) gathered from the manufacturing assembly line. For example, “determine a priority level for each fault by applying the extracted feature data to a predictive model” and “determine at least one high priority fault from the plurality of faults based on the priority level for each fault” in the context of this claim may encompass manually estimating or inferring the priority level of each fault and high priority fault based on the feature data (i.e., a part of routine data of the cell data). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
The limitation of “receive cell data associated with at least one cell of the manufacturing assembly line” in the context of this claim may be insignificant pre-solution activity for merely gathering routine data (i.e., cell data). Similarly, the limitation of “extract feature data from the cell data” may be insignificant post-solution activity performed based on the mind and/or the mathematical calculations (i.e., the high priority fault). 
The cell of the manufacturing assembly line is an additional element recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., cell data). The processor is an additional element recited at a high-level of generality which is added to implement an abstract idea on a computer or merely use computer as a tool to perform an abstract idea. This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the processes using a processor to perform “receive cell data associated with at least one cell of the manufacturing assembly line”, “extract feature data from the cell data”, “determine a plurality of faults, each fault corresponding to one cell”, “determine a priority level for each fault by applying the extracted feature data to a predictive model”, “determine at least one high priority fault from the plurality of faults based on the priority level for each fault”  and “generate at least one operator alert based on the at least one high priority fault”.  The processor in those processes is recited at a high-level of generality (i.e., as generic computer components and techniques performing a generic computer function of calculating or inferring faults based on the cell data (i.e., routine data) gathered from the manufacturing assembly line and inferring high priority fault based on the mind or mathematical calculation for analyzing priority levels of faults to thereby generate an operator alert such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the processor of the manufacturing assembly line (120 in Fig. 1) to perform the processes using a processor of the modeling system (110 in Fig. 1) to execute “receive cell data associated with at least one cell of the manufacturing assembly line”, “extract feature data from the cell data”, “determine a plurality of faults, each fault corresponding to one cell”, “determine a priority level for each fault by applying the extracted feature data to a predictive model”, “determine at least one high priority fault from the plurality of faults based on the priority level for each fault”  and “generate at least one operator alert based on the at least one high priority fault” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility. Claim 1 is not patent eligible.
Regarding Claims 2-12, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Regarding Claim 13, it is a device type claim, dependent on claim 1 and reciting all the limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 
Regarding Claims 14-24, they are dependent on claim 13 and reciting similar limitation as of claims 2-12 above. Therefore, they are rejected under the same rationale as of claim 2-12 above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-5, 8-9, 11-13, 16-17, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI et al. (US PGPUB US 20170300041 A1, hereinafter referred to as “ONISHI”) (cited in IDS dated 07/28/2021), in view of Neri et al. (EP 0548777 B1, hereinafter referred to as “Neri”).
Regarding Claim 1, ONISHI teaches a system for assessing faults in a manufacturing assembly line (Fig. 1, a production system 10), the manufacturing assembly line comprising a plurality of cells (Fig. 1, 40), each cell being configured to successively process a workpiece along the manufacturing assembly line (Para 0002, “In the cell 400, the machines R1 and R2 produce products independently or in cooperation with each other”; Para 0039, “… products are produced in only the cell 40. Note that substantially similar control is performed in the cells 40` and 40``), the system comprising a processor (Fig. 1, a cell control device 30 and a high-level management controller 20) configured to: 
receive cell data associated with at least one cell of the manufacturing assembly line (Fig. 1; Para 0030, “… transmit data measured in the machines to the cell control device 30”; Para 0012), the cell data comprising, for each cell, at least one input state of that cell and a cell position of that cell within the manufacturing assembly line (Para 0036, “product information”; Para 0037, “data regarding … the operation condition of the machines R1 and R2”);
extract feature data from the cell data (Para 0062), the feature data comprising at least one input state and at least one a cell position of at least one cell (Para 0053, “the information (i.e., feature data) obtained from the product information monitoring unit 31, the component supply state monitoring unit 32, and the product monitoring unit 33 is used to cause the machine learning device 50 to learn”; Para 0062, “The machine learning device 50 has a function for extracting, for example, a useful algorithm, a rule, a knowledge expression, a criterion, etc. in a set of data input thereto by analysis, outputting a determination result, and learning knowledge”); 
determine a plurality of faults, each fault corresponding to one cell (Para 0048, “… the fact that at least one of the machines R1 and R2 in the cell 40 breaks down (i.e., fault) can be determined”; Para 0011, “a production system which can rapidly detect, for example, a failure of a machine, to efficiently operate the machine”); 
determine  (Para 0068, “a pair of input data and output data appropriate for learning is provided, and a function (learning model) for mapping input data and output data corresponding thereto is generated”; Para 0069, “when supervising data including a value of a state variable (explanation variable) used as input data and a value of a target variable used as output data are provided, the machine learning apparatus, which performs the supervised learning, learns outputting of the value of the target variable at the time of inputting of the value of the state variable, and constructs a prediction model for outputting the value of the target variable with respect to the value of the state variable. Then, at the prediction stage, when new input data (state variable) is provided, the machine learning apparatus, which performs the supervised learning, predicts and outputs output data (target variable) according to the learning result (constructed prediction model)”); 
generate at least one operator alert based on  (Para 0038, “a notification unit 34 which conveys, when a predetermined event occurs, information regarding the event to the higher-level management controller 20 as a problem”; Fig. 1, 34). 
ONISHI fails to expressly teach determine a priority level for each fault ,
determine at least one high priority fault from the plurality of faults based on the priority level for each fault; and
generate at least one operator alert based on the at least one high priority fault.
However, Neri teaches determine a priority level for each fault by applying the extracted feature data to a predictive model (Abstract, “For identifying a fault, the system acquires alarm recognition data (i.e., the extracted feature data) for determining the type of alarm and identifying the part of the machine from which the alarm message or fault originates”; Claim 9, “each possible fault is assigned a priority level, according to the probability of said fault occurring”; Col. 3, lines 4-9); 
determine at least one high priority fault from the plurality of faults based on the priority level for each fault (Claim 9, “said test determining stage comprises a stage consisting in addressing the highest priority check procedure”); and 
generate at least one operator alert based on the at least one high priority fault (Claim 8, “generating fault identification messages in the event said actual test results match said predicted results”; Claim 9, “the highest priority check procedure”; Col. 4, lines 23-28, “… rule 21 of said memory element 20 has the highest priority, which actuator on the plant has generated the alarm message”).
ONISHI and Neri are both considered to be analogous to the claimed invention because they are in the same field of detecting a failure of machines arranged in cells of a production system and a fault identification system for production and packing plants. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri and provide operations for determining a priority level for each fault and high priority fault to thereby generate fault identification messages (i.e., the operator alert) based on the high priority fault, taught by Neri, thusly improving monitoring the operation of the manufacturing assembly line.

Regarding Claim 4, ONISHI teaches determining the priority level for each fault comprises: 
determining an input state (a state variable (explanation variable) used as input data) of at least one cell upstream of a cell corresponding to that fault when that fault occurs at the corresponding cell; and determining the priority level for that fault based on the input state. (Para 0009, “There is an error in input to the higher-level management controller 200, and an excess or deficiency occurs in supply of components.”; Para 0069, “At the learning stage, when supervising data including a value of a state variable (explanation variable) used as input data and a value of a target variable used as output data are provided, … constructs a prediction model for outputting the value of the target variable with respect to the value of the state variable. Then, at the prediction stage, when new input data (state variable) is provided, the machine learning apparatus, which performs the supervised learning, predicts and outputs output data (target variable) according to the learning result (constructed prediction model)”).
Regarding at least one cell upstream, note that Fig. 1 of ONISHI discloses two or more cells 40-40`` where, for example, cell 40 may be upstream of cell 40`. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri, and provide operations for determining an input state (i.e., state variable of input data) with respect to each device of the cell 40 and determining the priority level of the fault based on the input state taught by Neri at least at Abstract and Claim 9. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regarding Claim 5, it is dependent on claim 1 and has similar limitations as of claim 4 above.  Therefore, it is rejected under the same rationale as of claim 4 above. The additional elements of at least one cell downstream of a cell taught by Fig. 1 of ONISHI, because cell 40 in Fig. 1, for example, may be downstream of cells 40` and 40``. 

Regarding Claim 8, ONISHI fails to expressly teach determining the priority level for each fault comprises: 
determining a defect level of the manufacturing assembly line when that fault occurs at a corresponding cell; and determining the priority level for that fault based on the defect level.
However, Neri teaches determining the priority level for each fault comprises: 
determining a defect level (identifying a fault) of the manufacturing assembly line when that fault occurs at a corresponding cell; and determining the priority level for that fault based on the defect level (Abstract, “For identifying a fault, the system acquires alarm recognition data (i.e., the extracted feature data) for determining the type of alarm and identifying the part of the machine from which the alarm message or fault originates”; Claim 9, “each possible fault is assigned a priority level, according to the probability of said fault occurring”; Col. 3, lines 4-9).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri and provide operations for determining a defect level and priority level based the identified defect level, because a defect is indicative of a fault where each possible fault (i.e., defect) is determined (i.e., assigned) to be a priority level, as taught by Neri at least at Abstract and claim 9. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regarding Claim 9, ONISHI fails to expressly teach determining the priority level for that fault comprises: determining at least one of a rework and a scrap cost based on the defect level; and determining the priority level for that fault based on the at least one of the rework and the scrap cost 
However, Neri teaches determining the priority level for that fault comprises:
determining at least one of a rework and a scrap cost (i.e., expense, cost, and/or complexity) based on the defect level; and 
determining the priority level for that fault based on the at least one of the rework and the scrap cost (Col. 3, lines 4-9, “a number of "rules" or sets of instructions and conditions to be checked, and which are arranged in order of priority on a message-fault probability basis (according to experience) and according to the cost of the check in terms of time, expense and complexity”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri and provide operations for determining a production-related cost (i.e., rework and scrap cost) and determining order of priority (i.e., the priority level of a fault is determined based on the production-related cost), a defect level and priority level based the identified defect level, because a defect is indicative of a fault where each possible fault (i.e., defect) is determined (i.e., assigned) to be a priority level, as taught by Neri at least at Col. 3, lines 4-9. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regrading Claim 11, ONISHI teaches each cell comprises at least one devices (Fig. 1, RC1 and RC2) configured to process the workpiece; 
each fault comprises at least one device fault, each device fault corresponding to a device of a cell (Fig. 1, 40) corresponding to that fault (Para 0002, “In the cell 400, the machines R1 and R2 produce products independently or in cooperation with each other”; Para 0039, “… products are produced in only the cell 40. Note that substantially similar control is performed in the cells 40′ and 40”); 
the at least one operator alert is generated further based on a device fault corresponding to the at least one high priority fault (Para 0038, “a notification unit 34 which conveys, when a predetermined event (i.e., a device fault) occurs, information regarding the event to the higher-level management controller 20 as a problem”; Fig. 1, 34). 
Further, Neri teaches the at least one operator alert is generated further based on a device fault corresponding to the at least one high priority fault (Claim 8, “generating fault identification messages in the event said actual test results match said predicted results”; Claim 9, “the highest priority check procedure”; Col. 4, lines 23-28, “… rule 21 of said memory element 20 has the highest priority, which actuator on the plant has generated the alarm message”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri and provide operations for generating an operator alert when a device fault of a cell occurs or is identified, taught by Neri, thusly improving monitoring the operation of the manufacturing assembly line.

Regrading Claim 12, it is dependent on claim1 and has similar limitation as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding Claim 13, it is a device type claim, dependent on claim 1 and reciting all the limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 
Regarding Claim 16, it is dependent on claim 13 and has similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.
Regarding Claim 17, it is dependent on claim 13 and has similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.
Regarding Claim 20, it is dependent on claim 13 and has similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.
Regarding Claim 21, it is dependent on claim 20 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.
Regarding Claim 23, it is dependent on claim 13 and has similar limitations as of claim 11 above. Therefore, it is rejected under the same rationale as of claim 11 above.
Regarding Claim 24, it is dependent on claim 13 and has similar limitations as of claim 12 above. Therefore, it is rejected under the same rationale as of claim 12 above.

2.	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI in view of Neri and Meruva et al. (US PGPUB US 20180285831 A1, hereinafter referred to as “Meruva”).
Regarding Claim 2, ONISHI teaches determining the plurality of faults comprises determining a plurality of faults for one cell (Para 0048, “… the fact that at least one of the machines R1 and R2 in the cell 40 breaks down (i.e., fault) can be determined”; Para 0011, “a production system which can rapidly detect, for example, a failure (i.e., fault) of a machine, to efficiently operate the machine”). ONISHI fails to explicitly teach determining the at least one high priority fault comprises determining one high priority fault for that one cell by selecting a fault with the highest priority level from the plurality of faults for that one cell. 
However, Neri teaches determining the at least one high priority fault comprises determining one high priority fault for that one cell by selecting a fault with the highest priority level from the plurality of faults for that one cell (Col. 4, lines 19-25, “On the basis of this selection, central processing unit 10 acquires from memory element 18 the value of predetermined variables (block 29) indicating which memory element 20 is to be consulted first, which rule 21 of said memory element 20 has the highest priority, which actuator on the plant has generated the alarm message”).
Further, Meruva teaches determining the at least one high priority fault comprises determining one high priority fault for that one cell by selecting a fault with the highest priority level from the plurality of faults for that one cell (Para 0011 and 0012, “automatically distinguish between high priority faults (e.g., faults that may have a serious impact if not immediately addressed) and lower priority (e.g., less impactful) faults or false alarms, and generate work orders for only high priority faults. … determining whether a fault is a high priority fault for which a work order should be generated”).
Meruva is considered to be analogous to the claimed invention because it is in the same field of detecting a fault and generating work order based on priority of the fault. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri and Meruva, and provide operations for selecting a fault having highest priority from a plualrity of faults, because Neri (at least Col. 4, lines 19-25) discloses selection a fault having highest priority and Meruva (at least Para 0011 and 0012) discloses high priority faults and lower priority which are distinguished and among which a fault having high priority is determined (i.e., selected) to generate a work order. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regarding Claim 3, ONISHI teaches determining the plurality of faults comprises determining a plurality of faults for at least two cells (Fig. 1, cells 40, 40` and 40``), each fault corresponding to one of the at least two cells (Para 0048, “… the fact that at least one of the machines R1 and R2 in the cell 40 breaks down (i.e., fault) can be determined”; Para 0011, “a production system which can rapidly detect, for example, a failure of a machine, to efficiently operate the machine”). 
ONISHI fails to explicitly teach determining the at least one high priority fault comprises determining one high priority fault for one of the at least two cells by selecting a fault with the highest priority level from the plurality of faults for the at least two cells. 
However, Neri teaches determining the at least one high priority fault comprises 
determining one high priority fault for one of the at least two cells by selecting a fault with the highest priority level from the plurality of faults for the at least two cells (Col. 4, lines 19-25, “On the basis of this selection, central processing unit 10 acquires from memory element 18 the value of predetermined variables (block 29) indicating which memory element 20 is to be consulted first, which rule 21 of said memory element 20 has the highest priority, which actuator on the plant has generated the alarm message”).
Further, Meruva teaches determining the at least one high priority fault comprises 
determining one high priority fault for one of the at least two cells by selecting a fault with the highest priority level from the plurality of faults for the at least two cells (Para 0011 and 0012, “automatically distinguish between high priority faults (e.g., faults that may have a serious impact if not immediately addressed) and lower priority (e.g., less impactful) faults or false alarms, and generate work orders for only high priority faults. … determining whether a fault is a high priority fault for which a work order should be generated”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI’s two cells to incorporate the teachings of Neri and Meruva, and provide operations for selecting a fault having highest priority from a plualrity of faults which are applied to the at least twe cells (i.e., Fig. 1, cells 40-40`` in ONISHI), because Neri (at least Col. 4, lines 19-25) discloses selection a fault having highest priority and Meruva (at least Para 0011 and 0012) discloses high priority faults and lower priority which are distinguished and among which a fault having high priority is determined (i.e., selected) to generate a work order. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regarding Claim 14, it is a device type claim depending on claim 13 and has similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.
Regarding Claim 15, it is a device type claim depending on claim 13 and has similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

3.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI in view of Neri and further in view of Kasubuchi et al. (US PGPUB US 20090199045 A1, hereinafter referred to as “Kasubuchi”).
Regarding Claim 6, ONISHI in view of Neri fails to expressly teach the limitation related to a production level, i.e., 
determining a production level of the manufacturing assembly line when that fault occurs at a corresponding cell; and .
However, Kasubuchi teaches determining the priority level for each fault comprises: 
determining a production level (RI value related to production cost, product reliability and/or maintenance-related cost) of the manufacturing assembly line when that fault occurs at a corresponding cell; and determining the priority level (i.e., the order of priorities) for that fault based on the production level (Para 0080-0081, “the total cost for production, maintenance, etc., of the target product is generally divided into production cost and maintenance-related cost. … the total cost, which is the sum of the production cost and the maintenance-related cost, is minimized when the RI value is "2". … the RI value at "2.3" or lower, any failure found in the product is considered to be tolerable. … when the RI value exceeds "2.3", the failure needs to be addressed. … "when various failures occur, the failures should be addressed in such a manner as to minimize the total cost, for example, by addressing the failures in the order of priorities applied thereto"”).
Kasubuchi is considered to be analogous to the claimed invention because it is in the same field of a fault management apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI to incorporate the teachings of Neri in view of Kasubuchi and provide operations for determining production level using RI values which are related to a production cost to influence on production efficiency and determining order of priorities for faults (i.e., fault priority level), taught by Kasubuchi at least at Para 0080-0081. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.
Regarding Claim 18, it is a device type claim depending on claim 13 and has similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

4.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI in view of Neri and further in view of Kasubuchi and Das et al. (US PGPUB US 20050228511 A1, hereinafter referred to as “Das”).
Regarding Claim 7, neither ONISHI, Neri nor Kasubuchi expressly teaches .
However, Das teaches determining the priority level for that fault is based on whether the production level meets a predetermined production quota (i.e., production rate) (Para 0017, “changes in feedstock, production rate, product type, etc. ripple up and down the manufacturing chain, causing process upsets and products that do not meet specifications, and economic sub-optimization”).
Das is considered to be analogous to the claimed invention because it is in the same field of measuring and improving manufacturing processes and maximizing product research and development speed and efficiency. Note that, under the broad reasonable interpretation, determining a production quota is determined and/or predetermined using a production rate since a production quantity is determined by such factors as a production rate and/or a product type.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI in view of Neri and Kasubuchi to incorporate the teachings of Das and provide operations for determining a production level by considering a predetermined production quota where the predetermined production quota is related to a production rate to determine a production quantity, as taught by Das. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regarding Claim 19, it is a device type claim depending on claim 13 and has similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

5.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI in view of Neri and further in view of Das.
Regrading Claim 10, ONISHI in view of Neri fails to expressly teach wherein determining the priority level for that fault is further based on whether the defect level meets a predetermined production quota.
However, Das teach wherein determining the priority level for that fault is further based on whether the defect level meets a predetermined production quota (i.e., production rate) (Para 0017, “changes in feedstock, production rate, product type, etc. ripple up and down the manufacturing chain, causing process upsets and products that do not meet specifications, and economic sub-optimization”).
Note that, under the broad reasonable interpretation, determining a production quota is determined and/or predetermined using a production rate since a production quantity is determined by such factors as a production rate and/or a product type. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ONISHI in view of Neri to incorporate the teachings of Das and provide operations for determining a production level by considering a predetermined production quota where the predetermined production quota is related to a production rate to determine a production quantity, as taught by Das. Doing so would aid in enhancing for monitoring the operation of the manufacturing assembly line.

Regarding Claim 22, it is a device type claim depending on claim 20 and has similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plantamura (US PGPUB US 20080074247A1) teaches prioritizing fault conditions in a manner of managing all of the active fault conditions by performing only the operator actions associated with the highest priority fault condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BYUNG RO LEE/Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858